DETAILED ACTION
Notice to Applicant
In view of the pre-appeal brief filed on 7/1/2022, PROSECUTION IS HEREBY REOPENED. New and modified rejections set forth below.
To avoid abandonment of the application, appellant must exercise one of the following two options:
(1) file a reply under 37 CFR 1.111 (if this Office action is non-final) or a reply under 37 CFR 1.113 (if this Office action is final); or,
(2) initiate a new appeal by filing a notice of appeal under 37 CFR 41.31 followed by an appeal brief under 37 CFR 41.37. The previously paid notice of appeal fee and appeal brief fee can be applied to the new appeal. If, however, the appeal fees set forth in 37 CFR 41.20 have been increased since they were previously paid, then appellant must pay the difference between the increased fees and the amount previously paid.
A Supervisory Patent Examiner (SPE) has approved of reopening prosecution by signing below:
/MILTON I CANO/              Supervisory Patent Examiner, Art Unit 1723
In the amendment dated 3/1/2022, the following has occurred: Claims 35-85 have been added.
Claims 2 and 26-85 are pending and are examined herein. This is a Non-Final Rejection.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 2 and 26-85 are rejected under § 112(a) and 112(b) for inclusion of new matter that renders the claims indefinite. 
	Regarding Claims 2, 28, 30, 33, 46, 56 the inclusion of “a region comprising magnesium […]” separate from “a first region” in a core of a particle and “a second region” towards the surface of a particle does not find explicit support in the specification as filed. It is unclear whether the newly claimed “a region comprising magnesium” is a separate region from the claimed “a second region comprising cobalt, magnesium and fluorine,” a separate region from the claimed “a first region”, whether it is a sub-region of the first and/or second regions, or whether it is coterminous with the first and/or second region. The claims have been interpreted in line with the specification, where the claimed “a second region” is synonymous with “a region comprising magnesium.”  
	In claims 35, 67, and 76, the claimed “a region comprising magnesium and cobalt” suffers from a similar lack of explicit support and similar ambiguities. The dependent claims are rejected for depending on rejected base claims. 
	The Office notes that the newly added claims include a limitation previously allowed in application no. 15/726,520 (now US Patent No. 11,094,927) concerning the ratio of divalent cobalt at a surface region to cobalt ions of other valences. The claims are indefinite as written, and new reference Niemöller (Niemöller et al. “In operando EPR investigation of redox mechanisms in LiCoO2.” Chemical Physics Letters 716 (2019) 231-236) has been cited indicating that surface regions of lithium cobaltat form divalent cobalt ions in contact with electrolyte in an electrochemical cell. It is unclear how the various claimed regions (first, second, “containing magnesium”) relate to each other in a way consistent with the instant disclosure, and for purposes of this action have been interpreted in a way consistent with the originally filed specification having a surface region as depicted in the instant drawings and discussed in the specification, such that there is a surface region formed by segregation of Mg and F to the surface during a sintering process. 

Claim Rejections - 35 USC § 103
Claims 2, 27, 28, 30, 32, and 33 are rejected under 35 U.S.C. 103 as being unpatentable over Blangero (US 2014/0212759 to Blangero et al.) in view of Blangero2 (US 2018/0190976 to Blangero et al.) and Yamaki (US Patent No. 9,899,664 to Yamaki et al.), with evidence from Niemöller (Niemöller et al. “In operando EPR investigation of redox mechanisms in LiCoO2.” Chemical Physics Letters 716 (2019) 231-236) concerning the chemical state of the cited prior art.
	Regarding Claims 2, 27, 30, and 32, Blangero teaches:
a battery comprising a positive electrode, a negative electrode, a separator, an electrolyte, and an exterior body (see e.g. paras 0001-0002 and the example cell; all those elements are standard conventional elements in lithium-ion batteries)
a positive active material of particles comprising a layered rock salt crystal structure in a first region at the core (para 0060)
wherein the core comprises cobalt and can comprise Al (para 0060)
wherein a second, surface region covers the first region and can contain cobalt (para 0062), magnesium (e.g. paras 0094, 0113, etc.), and LiF (see para 0011, and claim 37, in which a particularly narrow embodiment is claimed in which LiF is present on the surface in quantities up to 0.2 at%)
wherein the second, surface region can comprise MgO and other oxides present on the surface known to have rock salt crystal structure (para 0062) and wherein the core LCO material comprises a rock salt crystal structure (para 0060)
wherein a maximum peak of the magnesium in the active material particle exists in the second, surface region (para 0062), wherein the magnesium and fluoride are segregated to the surface during a “second sintering” (e.g. para 0090) and wherein an arbitrarily definable region in the vicinity of the surface can be defined comprising magnesium
the magnesium content ranging from 0.1 up to 1 mol% of the total composition, and being at least 5 times that concentration at the surface of the particles (para 0011), which reads on the limitation requiring 1-16 at% Mg
	Blangero does not explicitly discuss:
wherein the region comprising magnesium is “in a crystal defect or a vicinity of the crystal defect” and wherein the crystal orientation of the part of the first region and a crystal orientation of the second region are substantially aligned with each other
wherein the second region comprises cobalt oxide having divalent cobalt in EELS
	Blangero follows substantially the same method as the instant invention and would therefore be expected to produce some divalent at the surface insofar as the instant invention also does. Blangero, for example, teaches a first sintering of raw materials and a second sintering wherein the Mg can be segregated to the surface (para 0090). Blangero further teaches that the surface region may include rock-salt structures like MgO and LiF (paras 011 and 0032). Although Blangero does not explicitly teach an example where the raw materials are both LiF and MgO, Blangero2, directed towards a similar material with a core and a surface region, teaches a segregation of raw materials to a surface region of “secondary phases” including Li2O, LiF, MgO, CoO (a divalent cobalt), etc. (para 0074). Although Applicant has argued that Blangero explicitly excludes divalent cobalt at the surface, pointing to para 0130 (“The Co2p and Co3p spectra of LCO-1 and Ex are characteristic of Co3+ ions of LiCoO2 and exclude the presence of Co2+ at the surface of the particles”), but Blangero also teaches that e.g. CoO and other forms of cobalt oxide with divalent cobalt are present in the surface layer (para 0062). As claim 62 of Blangero indicates, fluorine-containing raw material ends up in the surface region in at least some embodiments in the form of LiF. Yamaki, also from the same field of invention, regarding a cathode active material comprising e.g cobalt, nickel, and manganese, comprising Mg and F dopants (claim 1) teaches that conventional raw materials for a solid-phase synthesis method include metal oxides, including MgO, and LiF or lithium carbonate as lithium sources (column 9 lines 1-10). 
	It therefore would have been obvious to one of ordinary skill in the art to use conventional raw materials like magnesium oxide and lithium fluoride as raw materials for the conventional solid state synthesis taught in Blangero, since Blangero teaches a surface layer comprising Mg and F, including MgO and LiF. Blangero’s second sintering (para 0079, 0090) step in the process would be expected to segregate the MgO rock-salt and LiF to the surface region of the particles, in substantially the same manner as that described in the instant specification. This would appear to necessarily form “a defect” within the meaning of the claim, since MgO is in a crystal lattice with trivalent cobalt and intercalating lithium, etc. It would furthermore be expected that the segregation process of MgO from the core to the center would produce “substantial alignment” of the crystal orientations as claimed, absent Applicant’s pointing to some critical distinction in the segregation process of the instant invention that produces the claimed “substantial alignment” whereas a second sintering as taught in Blangero could not be expected to produce the claimed “substantial alignment.” Insofar as Applicant simply asserts that Blangero does not teach the substantial alignment but cannot point to a convincing reason why a second sintering to form an Mg- and Li-containing surface region in Blangero’s doped cathode material when starting with LiF and MgO (i.e. conventional raw materials used for introducing Li and Mg as dopants into lithium transition metal oxide cathode compounds), the claims must be considered to be rejected under § 112 for lack of enablement, since there is no clear description of how the claimed “substantial alignment” is to be achieved over and above what is rendered obvious by the prior art.  
	Applicant has pointed to para 0130 of Blangero for evidence that no divalent cobalt exists at the surface. There is some dispute in the literature about what form cobalt exists in at the surface, and whether the local environment of some cobalt ions, such as the presence of oxygen vacancies, would produce shifts in spectral measurements (see page 5850 of Dahéron et al. “Surface Properties of LiCoO2 Investigated by XPS Analyses and Theoretical Calculations.” J. Phys Chem. C 2009, 113, 5843-5852, cited by Blangero at para 0130, and already part of the instant application’s record). Blangero, as pointed out above, also teaches CoO at the surface region, apparently as a result of the dopants introduced (para 0062)—compare Blangero2 at paragraphs 0070-0074 discussing divalent cobalt oxide as a secondary phase 
	Regardless of Blangero’s ambivalent record on divalent cobalt in the cathode active material as formed, Blangero clearly teaches the intended use of the cathode active material with a conventional carbonate electrolyte (e.g. paras 0003, 0091-0094, 0096). Niemöller, investigating the surface properties of lithium cobaltate, finds that it forms divalent cobalt when put into contact with a commercially available electrolyte such as would have been obvious to use at the time of instant invention (see experimental section on page 235). Therefore, even if Blangero were interpreted to definitively exclude any divalent cobalt at all from a “second region” or “surface region” as claimed (an interpretation the Office does not take), the positive electrode of Blangero would nevertheless be expected to form at least some divalent cobalt when put into contact with a commercially available electrolyte, with substantially no divalent cobalt in a core region not in contact with the electrolyte. Additionally, the formation of this divalent cobalt species would appear to produce “defects” in the form of oxygen deficiencies such that magnesium in the surface region would be “in the vicinity of” such defects as claimed.
	Regarding Claims 28 and 33, Blangero teaches:
wherein there is fluorine in the surface region in the “vicinity” of crystal defects with magnesium within the broadest reasonable interpretation of the claims by virtue of the magnesium segregation and the teaching in Niemöller that exposure to electrolyte produces defects in surface regions

Claims 26, 31 are rejected under 35 U.S.C. 103 as being unpatentable over Blangero (US 2014/0212759 to Blangero et al.) in view of Blangero2 (US 2018/0190976 to Blangero et al.) and Yamaki (US Patent No. 9,899,664 to Yamaki et al.), with evidence from Niemöller (Niemöller et al. “In operando EPR investigation of redox mechanisms in LiCoO2.” Chemical Physics Letters 716 (2019) 231-236) concerning the chemical state of the cited prior art, in further view of Tatsumi (US Patent No. 7,615,315 to Tatsumi et al.).
	Regarding Claims 26 and 31, Blangero does not explicitly teach:
the ratio of magnesium to fluorine at the surface
	Tatsumi, however, from the same field of invention, regarding a lithium oxide positive active material with magnesium and fluorine segregated to the surface (see e.g. column 5) teaches that the magnesium can be present up to 2 at% (column 5 lines 43-49) while the fluorine at% can be present at up to 0.8 at%, including at lesser values such as e.g. 0.5 at% (column 5 lines 56-60). In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists (see MPEP 2144.05 [R-5]). Absent evidence of unexpected results for the particularly claimed ratio, it would have been obvious to use the claimed ratio of Mg:F segregated to the surface since Tatsumi teaches an encompassing range. 

Claims 29, 34 are rejected under 35 U.S.C. 103 as being unpatentable over Blangero (US 2014/0212759 to Blangero et al.) in view of Blangero2 (US 2018/0190976 to Blangero et al.) and Yamaki (US Patent No. 9,899,664 to Yamaki et al.), with evidence from Niemöller (Niemöller et al. “In operando EPR investigation of redox mechanisms in LiCoO2.” Chemical Physics Letters 716 (2019) 231-236) concerning the chemical state of the cited prior art, in further view of Choi (US 2016/0276658 to Choi et al.)
	Regarding Claims 29 and 34, Blangero does not explicitly teach:
inclusion of nickel and/or manganese in the lithium transition metal oxide
	Such substitution was conventional in the art affecting such things as capacity, power, and fade with relatively predictable results. Choi, for example, teaches a fluorine-containing complex oxide that can contain Co, Mn, and Ni (paras 0023-0024) and can include MgO and LiF as raw materials for a surface coating layer (para 0043). It would have been obvious to one of ordinary skill in the art to use Mn/Ni as desired with the motivation to change the charging/discharging properties of the lithium oxide.


Response to Arguments
In the Pre-Appeal Brief filed 7/1/2022 Applicant argues:
Blangero ‘759 “explicitly excludes the presence of divalent cobalt at the surface” citing to paragraph 0130 (page 2 of 5) 

that the rejections engage in a hindsight reconstruction to obtain from the general teachings of Blangero ‘759 a rock salt MgO at the surface formed via mixing of raw materials followed by double sintering, and Blangero does not teach any embodiment in which the starting raw materials are MgO and LiF (page 3 of 5, comparing Ex-1 of Blangero to the instant method)

that Blangero does not teach the claimed crystal orientation/alignment/defects, etc. 

that Niemöller is not prior art 

	Concerning argument a), Blangero ‘759 could be said to teach divalent cobalt as, or in response to, surface-concentrated dopants like Mg and F even if other portions of Blangero ‘759 appear to suggest that there is no spectral evidence of divalent cobalt. A closer look at the Daheron reference suggests that the local environment of the divalent cobalt ions matters, but even if Blangero ‘759 teaches no clear spectral evidence of divalent cobalt, it does appear teach oxygen vacancies, defects, and divalent cobalt oxide can be expected as a result of the solid synthesis sintering and the subsequent segregation of Mg and F to the surface using conventional raw materials like MgF and LiF. Even if the Office were wrong, however, and Applicant pointed to some critical difference between the method elaborated in the rejections above as obvious in view of Blangero ‘759 and the instant method, such that the instant method could be expected to produce divalent surface cobalt while Blangero ‘759 does not, it would nevertheless have been obvious to use the Blangero material in a battery with a conventional electrolyte, which Niemöller teaches results in oxidation of the electrolyte and formation of divalent cobalt near the surface of the active material. Concerning argument d), Niemöller is not cited as prior art, but as evidence of the physical processes that would be expected to take under normal use of Blangero ‘759’s cathode active material. 
	Concerning argument b), it must be recognized that any judgment on obviousness is in a sense necessarily a reconstruction based upon hindsight reasoning.  But so long as it takes into account only knowledge which was within the level of ordinary skill at the time the claimed invention was made, and does not include knowledge gleaned only from the applicant's disclosure, such a reconstruction is proper.  See In re McLaughlin, 443 F.2d 1392, 170 USPQ 209 (CCPA 1971). 
	Concerning argument c), Applicant points to supposed differences between example 1 of Blangero ‘759 and the instant invention (see Fig. 1 of page 4). That is, however, only one example in Blangero ‘759’s full disclosure. Its more general process embodiment is described as “providing a first mixture” of precursors containing Li and transition metals, sintering that mixture, providing a second M-comprising precursor as a dopant to achieve a desired Li:M ratio, and a second sintering of this second mixture (para 0068). It further teaches that the “core of the particles is lithium stoichiometric and substantially free from defects” but that the surface layer containing dopants like Mg2+ would not be expected to be free from defects (paras 0086-0088) and that the dopants like Mg and Ti are accumulated at the surface (para 0090). The Mg can be added in the first step and/or the second step (para 0072) and a lithium precursor is added in the first step before the first firing. The lithium precursor in the Blangero ‘759 examples is lithium carbonate, but lithium fluoride was a well-known conventional lithium precursor for solid state syntheses, as taught in Yamaki (see column 9), and would have been obvious to use. 
	Applicant argues that during the first heating in the instant invention, “part of the magnesium and fluorine contained in the starting material is segregated on the superficial portion of the composite […] most of the magnesium and fluorine at this stage forms a solid solution in the composite oxide containing lithium and a transition metal” (see para 0137 of instant PGPub US 2020/0106093). Blangero ‘759 teaches inclusion of MgO and a Li-containing precursor like LiF, such that its disclosed method and obvious variants would be expected to form the same “solid solution” as discussed in the instant specification. Blangero ‘759 further explicitly teaches segregation of LiF and MgO to the surface in a second sintering step, such that any material differences in the method or range of methods rendered obvious, such as the inclusion of other dopants, etc. would not appear to materially affect the claimed outcome(s) concerning “defects”, “substantial alignment”, etc. absent a convincing counter-example or argument that Blangero ‘759’s method, when using precursors known to be conventional in the art, like LiF, would not produce the claimed invention(s). 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Michael Dignan, whose telephone number is (571) 272-6425.  The examiner can normally be reached from Monday to Friday between 10 AM and 6:30 PM. If any attempt to reach the examiner by telephone is unsuccessful, the examiner’s supervisor, Milton Cano, can be reached at (313)446-4937. Another resource that is available to applicants is the Patent Application Information Retrieval (PAIR). Information regarding the status of an application can be obtained from the (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAX. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, please feel free to contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). Applicants are invited to contact the Office to schedule an in-person interview to discuss and resolve the issues set forth in this Office Action.  Although an interview is not required, the Office believes that an interview can be of use to resolve any issues related to a patent application in an efficient and prompt manner.
/MICHAEL L DIGNAN/Examiner, Art Unit 1723